Citation Nr: 0418720	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for lateral instability, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Newark, New Jersey denying entitlement to service connection 
for hearing loss; an initial evaluation in excess of 10 
percent for arthritis of the right knee; an initial 
evaluation in excess of 10 percent for arthritis of the left 
knee; and an initial evaluation in excess of 10 percent for 
lateral instability, left knee.

The issues of entitlement to initial evaluations in excess of 
10 percent for arthritis, left and right knees, and lateral 
instability, left knee, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have impaired hearing as defined by VA. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

At the outset, the Board notes the Veterans Claims Assistance 
Act of 2000 (VCAA was signed into law after this claim was 
filed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim 
and define the obligations of VA with respect to its duty to 
assist the claimant in obtaining evidence.   38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. §§ 3.159(b), § 3.159(c).  

With respect to the claim of service connection for a hearing 
loss, the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on the veteran's appeal at this time, as 
all notification and assistance needed to render a fair 
decision has, to the extent possible, been accomplished.  

The rating decision, Statement of the Case, Supplemental 
Statements of the Case, and various correspondence and 
communications from the RO (in particular, letters dated in 
June 2001 and December 2001), have notified the appellant of 
the law and regulations governing entitlement to the benefits 
he seeks, the evidence which would substantiate his claims, 
and the evidence which has been considered in connection with 
his appeal.  The Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim and he has been provided ample opportunity 
to submit information and evidence.  

Moreover, in the June 2001 letter, the appellant was advised 
as to what information he should provide and what information 
VA would obtain for him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The appellant's service records as well as his 
VA examination and outpatient treatment reports have been 
obtained.  He has not identified, and the record does not 
otherwise indicate, that any additional pertinent evidence 
exists that is necessary for a fair adjudication of the 
claim.  VA has made reasonable and appropriate efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, certain chronic diseases, including 
organic diseases of the nervous system, such as sensorineural 
hearing loss, shall be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.  In that case, the Court agreed with 
the Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results showing an 
upward trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id. at 159-60. 

After reviewing the evidence of record, the Board concludes 
that the evidence does not support a finding of service 
connection for hearing loss because there is no competent 
medical evidence that a hearing loss currently exists.

The veteran's service medical records are negative for 
complaints of or treatment for hearing loss and his VA 
outpatient treatment records include a finding of hearing 
within normal limits upon audiological evaluation.  







A February 2002 VA audiological evaluation showed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
20
15
15
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner commented that the 
veteran's hearing was within normal limits, bilaterally, and 
that he had an excellent discrimination score in each ear.  

While the veteran has expressed his belief that he has a 
hearing loss as a result of his period of military service, 
service connection cannot be granted because there is no 
current identifiable hearing loss.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).

The provisions regarding benefit of the doubt were 
considered, however, they were not applied as the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for hearing loss is denied.


REMAND

In a January 2002 letter, as well as during his December 2003 
Travel Board hearing before the undersigned, the veteran 
reported that his knee disorders, left and right, have 
increased in severity and the impairment associated with 
these disorders are inadequately reflected by the 10 percent 
schedular evaluations presently assigned.  
Review of the claims file reflects that the most recent VA 
examination for the veteran's service-connected knees was 
conducted in February 2002.  However, in addition to the 
veteran's complaints of increased symptoms, VA 
hospitalization and outpatient treatment records reflect that 
he subsequently underwent knee surgery, in April 2002.  Thus, 
the Board finds that a current and comprehensive examination 
of the veteran's service-connected knees is necessary.  

VA General Counsel has indicated that when it is asserted 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995.  Moreover, under the provisions of the VCAA, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Finally, the Court has held that, unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the issues of entitlement to an increased ratings for 
disorders of the knees, left and right; as the rating actions 
appealed from are the initial grants of service connection, 
the RO should consider the proper evaluation to be assigned 
for these disorders pursuant to the Court's holding in 
Fenderson.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be advised of 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The veteran should also be 
notified that he should provide VA with 
all relevant evidence and argument 
pertinent to the claims at issue.

2.  The RO should contact the veteran and 
request that he provide identifying 
information and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
knee complaints since February 2002.  The 
RO should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
The attention of the RO is specifically 
directed to copies of pertinent treatment 
records from the East Orange VA Medical 
Center.

3.  Thereafter, the veteran should be 
afforded a comprehensive VA orthopedic 
examination to determine the current 
severity of his bilateral knee disorders.  
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner is 
requested to record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to each of the 
following:  

a.  To the extent possible, the examiner 
should comment on whether there is 
medical evidence of recurrent subluxation 
or lateral instability of the knees, left 
and right.  If so, is it slight, 
moderate, or severe in degree?

b.  The examiner should comment on 
whether the veteran's bilateral knee 
disorder is productive of a dislocated 
semilunar cartilage with frequent 
episodes of locking, pain, and effusion 
into the joint of either extremity, left 
or right.  

c.  The examiner should provide results 
of range of motion testing, with special 
consideration as to whether there is 
additional functional loss due to pain, 
weakness, fatigue and incoordination.  If 
possible, any such additional functional 
loss should be expressed in degrees of 
additional limitation of motion.  

d.  Lastly, the examiner should comment 
on whether the veteran experiences 
impairment of the tibia and fibula.  
Specifically, the examiner should provide 
an opinion as to whether there is 
nonunion of the tibia and fibula 
requiring brace or whether there is 
malunion and the degree of disability; 
slight, moderate, or marked; produced by 
such impairment.  

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefore 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



